Exhibit 10.1

IMAGE ENTERTAINMENT, INC.
20525 Nordhoff Street, Suite 200
Chatsworth, California 91311

December 24, 2009

JH Partners, LLC
451 Jackson St.
San Francisco, CA 94111

Attention: Patrick M. Collins

Ladies and Gentlemen:

Reference is made to the Securities Purchase Agreement dated December 21, 2009
by and among Image Entertainment, Inc., JH Partners, LLC, as the Investor
Representative, and the several Investors listed on Schedule 1 thereto (the
“Purchase Agreement”).

This letter confirms the parties’ agreement to amend Section 12.15(e) of the
Purchase Agreement by changing the date used in such clause from “December 24,
2009” to “December 29, 2009,” effective immediately.

On and after the date hereof, each reference in the Purchase Agreement to the
“Agreement” shall mean the Purchase Agreement as amended hereby. Except as
specifically amended above, the Purchase Agreement shall remain in full force
and effect and is hereby ratified and confirmed.

Please acknowledge that this is your understanding by executing this letter in
the space indicated below and returning it to the undersigned.

IMAGE ENTERTAINMENT, INC.

By:  /s/ Jeff M. Framer                                           
Name: Jeff M. Framer
Title: President and CFO


Acknowledged and agreed this
24th day of December, 2009:

JH PARTNERS, LLC

       
By:
  /s/ John Hansen  
 
     
 
  Name: John Hansen
Title:
   
cc:
  David J. Katz, Esq.
Perkins Coie LLP
   
 
  Robert E. Burwell
Latham & Watkins LLP  

 

